                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MARILYN LENISE HUBBARD                                                            PLAINTIFF

v.                           Case No. 4:18-cv-00697-KGB-PSH

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                  DEFENDANT

                                            ORDER

       Before the Court are the Findings and Recommendation (“Recommendation”) submitted

by United States Magistrate Judge Patricia S. Harris (Dkt. No. 12). The Recommendation

recommends that this Court affirm the Commissioner’s decision. The time for filing objections to

the Recommendation has passed, and no objections have been filed.          After reviewing the

Recommendation, the Court adopts the Recommendation as its findings in all respects (Id.). The

Court affirms the Commissioner’s decision and dismisses with prejudice plaintiff Marilyn Lenise

Hubbard’s complaint.

       So ordered this 12th day of September, 2019.



                                                   ____________________________________
                                                   Kristine G. Baker
                                                   United States District Judge
